DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application is acknowledged as a Continuation of S.N. 16/663699, now US Patent No. 11,300,967.  Claims 1-20 are pending.
2.	The IDS filed 6/23/22 has been considered.
3.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 14 and 15 each refer back to “The method of claim 10”; however, no such claim exists.  Claims 16 and 17 each depend from claim 15 and thus incorporate the same deficiency.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For the purpose of further examination on the merits, it is assumed applicant intended to refer back to the “system” of claim 10.
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-9 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-9, 14 and 15 of U.S. Patent No. 11,300,967 in view of Tong et al. (US 2021/0208596). 
Taking application claim 7 (which incorporates the limitations of base claim 1) as exemplary, all of the limitations are set forth in the reference claim (patent claim 1) except for the limitation “training the pre-defined model with the archived operational data”.  However, prior to the effective filing date of the claimed invention it was known in the vehicle control arts to update or modify a control model through learning (“training”) based on stored data (see Tong at [0025]).  As noted in Tong at [0037, 0040], the control model is used in connection with predicted and actual trajectory data of an autonomous vehicle whereby the control model is adjusted based on the data.  One of ordinary skill in the vehicle control arts, prior to the effective filing date of the claimed invention, would have found it obvious to incorporate the training of the control model as disclosed by Tong (supra) because it would have provided a more optimized control model for controlling the trajectory of the vehicle (Tong: [0042-0043- control model is optimized to more accurately predict the actual trajectory]).  The remaining claims were compared in a similar manner, in view of Tong as discussed above, and the results are as follows (app/pat): 8/7; 9/8; 15/9; 16/14; 17/15.
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 10-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 9,168,924) in view of Tong et al. (US 2021/0208596).
A.	As per claim 1, Lee discloses:
A method of measuring performance of a vehicle (evaluating autonomous steering, col. 5, ln. 27-35), the method comprising:
 applying a pre-defined model to the operation of the vehicle (predicted path, col. 10, ln. 23); 
collecting operational data from the vehicle (dynamics measurement devices measure vehicle dynamics, col. 11, ln. 38-40); 
generating a performance measurement from the operational data (comparer compares anticipated/predicted motion with actual motion, col. 13, ln. 28-29); 
determining a gain based on the performance measurement (difference determined, col. 13, ln. 30, 34); and
archiving the operational data if the gain meets a threshold (if difference exceeds a threshold, further processing is performed, col. 13, ln. 34-36; the further processing may be performed by a remote server which inherently requires storing of the data in order for it to be processed by a computer (col. 11, ln. 60-66).  Alternatively, it would have been obvious to one of ordinary skill in the vehicle control arts prior to the effective filing data of the invention that the data would necessarily have been saved in order to transmit and analyze it off-board the vehicle at the server when the difference (“gain”) exceeded the threshold.)
	Lee does not disclose “training the pre-defined model with the archived operational data”.
	Tong is in the same field of endeavor of autonomous vehicles (Abs) and discloses that prior to the effective filing date of the claimed invention it was known in the vehicle control arts to update or modify a control model through learning (“training”) based on stored data (see Tong at [0025]).  As noted in Tong at [0037, 0040], the control model is used in connection with predicted and actual trajectory data of an autonomous vehicle whereby the control model is adjusted based on the data.  One of ordinary skill in the vehicle control arts, prior to the effective filing date of the claimed invention, would have found it obvious to incorporate the training of the control model as disclosed by Tong (supra) because it would have provided a more optimized control model for controlling the trajectory of the vehicle (Tong: [0042-0043- control model is optimized to more accurately predict the actual trajectory]).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
B.	As per claims 10 and 18, as a above whereby a processor-based system executes the functions noted above based on stored executable code using data collected by vehicle measurement devices (Lee: Fig. 2; col. 11, ln. 34-54; col. 12, ln 32-40).
C.	As per claims 2-5, 11-13, 19 and 20, as noted above whereby the difference between a predicted/anticipated motion and an actual motion, as recorded by vehicle sensors, is determined and compared with the threshold (Lee: col. 13, ln. 28-29).
D.	As per claims 6 and 14, as noted above whereby the data may be transmitted off-board the vehicle to a remote server for further processing/analysis (Lee: col. 11, ln. 60-66).
7.	Claims 7-9 and 15-17 are distinguishable over the prior art as being directed to expiring the operational data if the gain does not meet a threshold.
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents were made of record in the parent application.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661